DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Claim 1 “has been amended to include the language of allowable claim 9.”  Remarks 02/07/2022, page 7.  Thus, Claim 1 is allowed for similar reasons as previously indicated for Claim 9 in the Non-Final Rejection 11/09/2021, page 12, wherein the prior art does not disclose, teach or suggest a clock circuit comprising:
wherein the CPU comprises a first logic gate of a first type and the oscillator comprises a second logic gate of the first type;
in combination with all the other claimed limitations.
Claims 2-8 and 10 are allowed for depending from Claim 1.

Regarding Claim 11, Claim 11 “has been amended to include the language of allowable claim 9.”  Remarks 02/07/2022, page 7.  Thus, Claim 11 is allowed for similar reasons as previously indicated for Claim 9 in the Non-Final Rejection 11/09/2021, page 12, wherein the prior art does not disclose, teach or suggest a clock circuit comprising:
wherein the CPU comprises a first logic gate of a first type and the oscillator comprises a second logic gate of the first type;
in combination with all the other claimed limitations.
Claims 12-15 are allowed for depending from Claim 11.

Regarding Claim 16, Claim 16 “has been amended to include the language of allowable claim 9.”  Remarks 02/07/2022, page 7.  Thus, Claim 16 is allowed for similar reasons as previously indicated for Claim 9 in the Non-Final Rejection 11/09/2021, page 12, wherein the prior art does not disclose, teach or suggest a method for clocking a central processing unit (CPU) using a frequency locked loop (FLL), the method comprising:
wherein the providing comprises:
with an oscillator, locking the clock signal to the first frequency, wherein the CPU comprises a first logic gate of a first type and the oscillator comprises a second logic gate of the first type; 
in combination with all the other claimed limitations.
Claim 17-20 are allowed for depending from Claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA J. CHENG/Primary Examiner, Art Unit 2849